IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,680


EX PARTE WALTER ANTHONY GRAYSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1005001 IN THE 262nd DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to seventy-five years' imprisonment.  He did not appeal his conviction.
	Applicant contends that he was denied his right to appeal because his trial counsel failed to
either withdraw or file a notice of appeal on Applicant's behalf.  The trial court has recommended
granting relief.
	We find, therefore, that applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Case No. 1005001 from the 262nd Judicial District Court of Harris
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain an appeal.  All time limits shall be calculated as
if the sentence had been imposed on the date on which the mandate of this Court issues.  We hold
that, should applicant desire to prosecute an appeal, he must take affirmative steps to file a written
notice of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: May 9, 2007
Do Not Publish